Case 6:20-cv-00410-WWB-GJK Document 38 Filed 04/15/20 Page 1 of 51 PageID 332




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION
 ____________________________________
                                      )
 MICHAEL DALEIDEN, SEAN               )
 RANDALL, STEVEN SACK, PEDRO          )
 POVEDA, CHRISTOPHER CARVER, )
 RICHARD JOSWICK, JUSTIN              )
 SCOTT, AND LYNN FRAZEL,              )
                                      )
       Plaintiffs,                    )
 vs.                                  )    CASE NO: 6:20-cv-00410-WWB-GJK
                                      )
 RED LAMBDA, INC., a Florida          )
 For-Profit Corporation, BAHRAM       )
 YUSEFZADEH, individually, SAAD       )
 AL BARRAK, individually, LEWIS       )
 DUNCAN, individually, and IAIN       )
 KERR, individually,                  )
                                      )
                                      )
       Defendants.                    )

               AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

        COME NOW, Plaintiffs, MICHAEL DALEIDEN, SEAN RANDALL, STEVEN SACK,

 PEDRO POVEDA, CHRISTOPHER CARVER, RICHARD JOSWICK, JUSTIN SCOTT, and

 LYNN FRAZEL (Collectively referred to as "PLAINTIFFS"), by and through undersigned

 counsel, and hereby files this their Amended Complaint and Demand for Jury Trial against

 Defendants, RED LAMBDA, INC., a Florida For-Profit Corporation, and BAHRAM

 YUSEFZADEH, individually, ("YUSEFZADEH"), SAAD AL BARRAK, individually, ("AL

 BARRAK ") LEWIS DUNCAN, individually, ("DUNCAN"), and IAIN KERR, individually,

 (“KERR”), (collectively "Defendants"), and pray for justice as follows:
Case 6:20-cv-00410-WWB-GJK Document 38 Filed 04/15/20 Page 2 of 51 PageID 333



                                  JURISDICTION AND VENUE

    1. This is an action for damages that exceeds Seventy-Five Thousand Dollars ($75,000.00)

 exclusive of interest, costs and attorney’s fees.

    2. At all times material to this action, Plaintiff, MICHAEL DALEIDEN, is a natural person

 residing in Apopka, Orange County, Florida.

    3. At all times material to this action, Plaintiff, SEAN RANDALL, is a natural person residing

 in Longwood, Seminole County, Florida.

    4. At all times material to this action, Plaintiff, STEVEN SACK, is a natural person residing

 in Debary, Volusia County, Florida.

    5. At all times material to this action, Plaintiff, PEDRO POVEDA, is a natural person residing

 in Orlando, Orange County, Florida.

    6. At all times material to this action, Plaintiff, CHRISTOPHER CARVER, is a natural

 person residing in Lake Mary, Seminole County, Florida.

    7. At all times material to this action, Plaintiff, RICHARD JOSWICK, is a natural person

 residing in Oviedo, Seminole County, Florida.

    8. At all times material to this action, Plaintiff, JUSTIN SCOTT, is a natural person residing

 in Altamonte Springs, Seminole County, Florida.

    9. At all times material to this action, Plaintiff, LYNN FRAZEL, is a natural person residing

 in Winter Park, Orange County, Florida.

    10. At all times material hereto Defendant, RED LAMBDA, INC., was a Florida For-Profit

 Corporation with its principle place of business in Lake Mary, Seminole County, Florida, who

 engaged in interstate commerce.
Case 6:20-cv-00410-WWB-GJK Document 38 Filed 04/15/20 Page 3 of 51 PageID 334



     11. At all times material to this action, Defendant, BAHRAM YUSEFZADEH, is a natural

 person residing in Longwood, Seminole County, Florida.

     12. At all times material to this action, Defendant, SAAD AL BARRAK is a natural person

 residing in either George Town, Grand Cayman Islands or Khaldiya, Kuwait.

     13. At all times material to this action, Defendant, LEWIS DUNCAN, is a natural person

 residing in Newport, Rhode Island.

     14. At all times material to this action, Defendant, IAIN KERR, is a natural person residing in

 Fort Meyers, Florida.

     15. All other conditions precedent to the bringing of this action have been performed, have

 occurred or have been waived.

     16. Venue is proper in the Middle District of Florida because federal questions posed by this

 litigation.

                                    STATEMENT OF FACTS

     17. At dates as alleged below, the Plaintiffs were employees of Defendant, RED LAMBDA,

 INC. in various capacities.    Plaintiffs, MICHAEL DALEIDEN, SEAN RANDALL, STEVEN

 SACK, PEDRO POVEDA, CHRISTOPHER CARVER, RICHARD JOSWICK, and JUSTIN

 SCOTT were employed as computer employees and were required to be compensated either on a

 salary or fee basis at a rate not less than $684 per week or, if compensated on an hourly basis, at a

 rate not less than $27.63 an hour. As alleged below, Defendants failed to pay the Plaintiffs during

 multiple weeks in 2018 and 2019. Thus, the computer employee exemption does not apply in this

 case and the Plaintiffs are all non-exempt employees for the purposes of the FLSA. Therefore,

 Plaintiffs are entitled to bring FLSA claims for unpaid wages and unpaid overtime.
Case 6:20-cv-00410-WWB-GJK Document 38 Filed 04/15/20 Page 4 of 51 PageID 335



    18. Plaintiff, LYNN FRAZEL was at all times material hereto a non-exempt administrative

 assistant entitling her to claims under FLSA for unpaid wages and unpaid overtime as well.

    19. Throughout Plaintiffs employment with Defendants, they routinely worked their required

 work week which was often in excess of 40 hours each week.

    20. However, Defendants have failed to compensate the Plaintiffs with the required minimum

 wage and required overtime wages during multiple weeks in 2018 and 2019 thereby violating of

 the FLSA and Florida minimum wage statute.

    21. Pay records reflecting compensation paid to Plaintiff are in the possession of Defendants.

    22. Defendants have missed many payrolls and failed to the compensate the Plaintiffs.

Furthermore, Defendants have made some cash payments to the Plaintiffs wherein no taxes were

paid in violation of Federal and State law.

    23. Moreover, Defendants failed to maintain accurate time records of Plaintiff in violation of

 the FLSA regulations.

    24. Defendants violated the FLSA from January 1, 2018 through December 30, 2019 in that:

            a. Defendants have failed to pay Plaintiffs for the required earned wages for all of

        hours worked in each workweek as required by the FLSA;

            b. Defendants have failed to pay Plaintiffs for the required earned overtime wages for

        all of hours worked in each workweek as required by the FLSA

            c. No payments or provisions for payment have since been made by Defendants to

        properly compensate Plaintiffs for their earned wages;

            and

            d. Defendants have failed to maintain proper time records as mandated by FLSA

        regulations.
Case 6:20-cv-00410-WWB-GJK Document 38 Filed 04/15/20 Page 5 of 51 PageID 336



     25. As a direct and proximate cause of Defendants' willful failure to pay wages, Plaintiffs have

 been damaged in the loss of earned wage compensation and loss of earned overtime compensation

 for one or more weeks of work with Defendants since 1/2018.

     26. Defendants' failure to properly compensate Plaintiffs their earned wages was willful.

     27. Plaintiffs have retained the undersigned attorney to represent them in this litigation.

                                     COUNT I
                 MICHAEL DALEIDEN’s UNPAID MINIMUM WAGE AGAINST
                           DEFENDANT, RED LAMBDA, INC.

     28. Plaintiff, MICHAEL DALEIDEN realleges and incorporates paragraph 1 through 26 of

  this Complaint, as if fully set forth herein.

     29. Plaintiff is entitled to be paid minimum wages and for each workweek during his 2018

 and 2019 employment with Defendant, RED LAMBDA, INC.

     30. Defendant, RED LAMBDA, INC. failed to pay Plaintiff his earned wages for many weeks

 in 2018 and 2019 thereby violating the FLSA.

     31. Defendant, RED LAMBDA, INC. knew that it was not paying required wages to Plaintiff

 as it instructed its staff to alter Plaintiff’s time records regularly.

     32. At all times material hereto, Defendant, RED LAMBDA, INC. failed to maintain proper

time records as mandated by FLSA regulations.

     33. Defendant, RED LAMBDA, INC. willfully failed to pay Plaintiff the required minimum

 wage in for one or more weeks of work in 2018 and 2019 thereby violating 29 U.S.C. §206.

     34. As a direct and proximate cause of Defendant, RED LAMBDA, Inc.’s deliberate failure to

 pay the required minimum wage, Plaintiff has been damaged in the loss of unpaid wages for one

 or more weeks of work with Defendant, RED LAMBDA, INC. in 2018 and 2019.
Case 6:20-cv-00410-WWB-GJK Document 38 Filed 04/15/20 Page 6 of 51 PageID 337



     35. As a direct and proximate cause of Defendant, RED LAMBDA, INC.'s actions and

 omissions, Plaintiff is entitled to an award of an additional equal amount for liquidated damages

 pursuant to 29 U.S.C. §216(b).

     36. Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs

  pursuant to 29 U.S.C. §216(b).

         WHEREFORE, Plaintiff, MICHAEL DALEIDEN requests judgment to be entered in his

 favor and against Defendant, RED LAMBDA, INC. for actual unpaid wages, liquidated damages,

 as well as costs and attorney's fees and such other relief deemed proper by this Court.

                                    COUNT II
                MICHAEL DALEIDEN’s UNPAID OVERTIME WAGE AGAINST
                          DEFENDANT, RED LAMBDA, INC.

     37. Plaintiff, MICHAEL DALEIDEN realleges and incorporates paragraph 1 through 36 of

  this Complaint, as if fully set forth herein.

     38. Plaintiff is entitled to be paid overtime wages and for each workweek during his 2018 and

 2019 employment with Defendant, RED LAMBDA, INC.

     39. Defendant, RED LAMBDA, INC. failed to pay Plaintiff his earned wages for many weeks

 in 2018 and 2019 thereby violating the FLSA.

     40. Defendant, RED LAMBDA, INC. knew that it was not paying required wages to Plaintiff

 as it instructed its staff to alter Plaintiff’s time records regularly.

     41. At all times material hereto, Defendant, RED LAMBDA, INC. failed to maintain proper

time records as mandated by FLSA regulations.

     42. Defendant, RED LAMBDA, INC. willfully failed to pay Plaintiff the required overtime

 wages in for one or more weeks of work in 2018 and 2019 thereby violating 29 U.S.C. §207.
Case 6:20-cv-00410-WWB-GJK Document 38 Filed 04/15/20 Page 7 of 51 PageID 338



     43. As a direct and proximate cause of Defendant, RED LAMBDA, Inc.’s deliberate failure to

 pay the required minimum wage, Plaintiff has been damaged in the loss of unpaid overtime wages

 for one or more weeks of work with Defendant, RED LAMBDA, INC. in 2018 and 2019.

     44. As a direct and proximate cause of Defendant, RED LAMBDA, INC.'s actions and

 omissions, Plaintiff is entitled to an award of an additional equal amount for liquidated damages

 pursuant to 29 U.S.C. §216(b).

     45. Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs

  pursuant to 29 U.S.C. §216(b).

         WHEREFORE, Plaintiff, MICHAEL DALEIDEN requests judgment to be entered in his

 favor and against Defendant, RED LAMBDA, INC. for actual unpaid overtime wages, liquidated

 damages, as well as costs and attorney's fees and such other relief deemed proper by this Court

                            COUNT III
 MICHAEL DALEIDEN’s UNPAID WAGES AGAINST DEFENDANTS, YUSEFZADEH
                    AL BARRAK, DUNCAN and KERR

     46. Plaintiff realleges and incorporates paragraph 1 through 45 of this Complaint, as if fully

 set forth herein.

     47. Plaintiff is entitled to be paid weekly wages for worked performed in 2018 and 2019 during

 his employment with Defendants, YUSEFZADEH, AL BARRAK, DUNCAN and KERR.

     48. Defendants, YUSEFZADEH, AL BARRAK, DUNCAN and KERR failed to pay Plaintiff

 his earned wages for each hour he worked in each workweek in 2018 and 2019.

     49. Defendants, YUSEFZADEH, AL BARRAK, DUNCAN and KERR knew that they were

 not paying required wages to Plaintiff as they or an agent or representative were instructed to alter

 Plaintiffs time records regularly.

     50. At all times material hereto, Defendants, YUSEFZADEH, AL BARRAK, DUNCAN and

 KERR failed to maintain proper time records as mandated by FLSA regulations.
Case 6:20-cv-00410-WWB-GJK Document 38 Filed 04/15/20 Page 8 of 51 PageID 339



    51. Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR willfully failed to

 pay Plaintiff’s wages for one or more weeks of work in 2018 and 2019 in violation of 29 U.S.C.

 §206.

    52. As a direct and proximate cause of Defendants, YUSEFZADEH, AL BARRAK,

 DUNCAN AND KERR 's deliberate failure to pay wages, Plaintiff has been damaged in the loss

 of unpaid wages for one or more weeks of work with Defendants, YUSEFZADEH, AL BARRAK,

 DUNCAN AND KERR.

    53. As a direct and proximate cause of Defendants, YUSEFZADEH, AL BARRAK,

 DUNCAN AND KERR 's actions and omissions, Plaintiff is entitled to an award of an additional

 equal amount for liquidated damages pursuant to 29 U.S.C. §216(b).

    54. Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs

 pursuant to 29 U.S.C. §216(b).

    WHEREFORE, Plaintiff, MICHAEL DALEIDEN requests judgment to be entered in his favor

 and against Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR for actual

 unpaid overtime wages, liquidated damages, as well as costs and attorney's fees and such other

 relief deemed proper by this Court.

                              COUNT IV
    MICHAEL DALEIDEN’s UNPAID OVERTIME WAGES AGAINST DEFENDANT,
              YUSEFZADEH, AL BARRAK, DUNCAN AND KERR

    55. Plaintiff realleges and incorporates paragraph 1 through 53 of his Complaint, as if fully set

 forth herein.

    56. Plaintiff is entitled to be paid overtime wages for each hour worked over 40 in each

 workweek during his employment with Defendants, YUSEFZADEH, AL BARRAK, DUNCAN

 AND KERR.
Case 6:20-cv-00410-WWB-GJK Document 38 Filed 04/15/20 Page 9 of 51 PageID 340



    57. Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR failed to pay

 Plaintiff his earned overtime wages for each hour he worked over 40 in each workweek.

    58. Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR knew that they were

 not paying required overtime wages to Plaintiff as they or an agent or representative of

 YUSEFZADEH, AL BARRAK, DUNCAN AND KERR instructed the staff to alter Plaintiffs time

 records regularly.

    59. At all times material hereto, Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND

 KERR failed to maintain proper time records as mandated by FLSA regulations.

    60. Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR willfully failed to

 pay Plaintiff overtime wages for one or more weeks of work in 2018 and 2019 violation of 29

 U.S.C. §207.

    61. As a direct and proximate cause of Defendants, YUSEFZADEH, AL BARRAK,

 DUNCAN AND KERR 's deliberate failure to pay overtime wages, Plaintiff has been damaged in

 the loss of unpaid overtime wages for one or more weeks of work with Defendants,

 YUSEFZADEH, AL BARRAK, DUNCAN AND KERR.

    62. As a direct and proximate cause of Defendants, YUSEFZADEH, AL BARRAK,

 DUNCAN AND KERR 's actions and omissions, Plaintiff is entitled to an award of an additional

 equal amount for liquidated damages pursuant to 29 U.S.C. §216(b).

    63. Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs

 pursuant to 29 U.S.C. §216(b).

    WHEREFORE, Plaintiff, MICHAEL DALEIDEN requests judgment to be entered in his favor

 and against Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR for actual

 unpaid overtime wages, liquidated damages, as well as costs and attorney's fees and such other

 relief deemed proper by this Court.
Case 6:20-cv-00410-WWB-GJK Document 38 Filed 04/15/20 Page 10 of 51 PageID 341



                                 COUNT V
              UNPAID WAGES AGAINST DEFENDANT, RED LAMBDA, INC.

     64. Plaintiff realleges and incorporates paragraph 1 through 62 of this Complaint, as if fully

 set forth herein.

     65. Plaintiff, MICHAEL DALEIDEN was an employee of Defendant, RED LAMBDA, INC.

 in 2018 and 2019.

     66. Plaintiff was to be paid on a salary but was not paid during many payrolls.

     67. Throughout this time, Plaintiff earned wages for which he was not paid in full.

     68. Plaintiff demanded payment of his earned wages but Defendant, RED LAMBDA, INC.

 has failed to pay him accrued but unpaid wages.

     69. As a direct and proximate cause of Defendant, RED LAMBDA, INC.'s deliberate failure

 to pay Plaintiff his earned wages, Plaintiff has been damaged in the loss of unpaid wages.

     70. As a direct and proximate cause of Defendant, RED LAMBDA, INC.'s actions and

 omissions, Plaintiff is entitled to an award of costs and reasonable attorney's fees pursuant to Fla.

 Stat., §448.08.

     WHEREFORE, Plaintiff, Plaintiff, MICHAEL DALEIDEN requests judgment to be entered

 in his favor and against Defendant, RED LAMBDA, INC. for unpaid wages, as well as costs and

 reasonable attorney's fees and such other relief deemed proper by this Court.

                                       COUNT VI
                     SEAN RANDALL’s UNPAID MINIMUM WAGE AGAINST
                             DEFENDANT, RED LAMBDA, INC.

     71. Plaintiff, SEAN RANDALL realleges and incorporates paragraph 1 through 70 of this

  Complaint, as if fully set forth herein.

     72. Plaintiff is entitled to be paid minimum wages and for each workweek during his 2018

 and 2019 employment with Defendant, RED LAMBDA, INC.
Case 6:20-cv-00410-WWB-GJK Document 38 Filed 04/15/20 Page 11 of 51 PageID 342



     73. Defendant, RED LAMBDA, INC. failed to pay Plaintiff his earned wages for many weeks

 in 2018 and 2019 thereby violating the FLSA.

     74. Defendant, RED LAMBDA, INC. knew that it was not paying required wages to Plaintiff

 as it instructed its staff to alter Plaintiff’s time records regularly.

     75. At all times material hereto, Defendant, RED LAMBDA, INC. failed to maintain proper

time records as mandated by FLSA regulations.

     76. Defendant, RED LAMBDA, INC. willfully failed to pay Plaintiff the required minimum

 wage in for one or more weeks of work in 2018 and 2019 thereby violating 29 U.S.C. §206.

     77. As a direct and proximate cause of Defendant, RED LAMBDA, Inc.’s deliberate failure to

 pay the required minimum wage, Plaintiff has been damaged in the loss of unpaid wages for one

 or more weeks of work with Defendant, RED LAMBDA, INC. in 2018 and 2019.

     78. As a direct and proximate cause of Defendant, RED LAMBDA, INC.'s actions and

 omissions, Plaintiff is entitled to an award of an additional equal amount for liquidated damages

 pursuant to 29 U.S.C. §216(b).

     79. Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs

  pursuant to 29 U.S.C. §216(b).

         WHEREFORE, Plaintiff, SEAN RANDALL requests judgment to be entered in his favor

 and against Defendant, RED LAMBDA, INC. for actual unpaid wages, liquidated damages, as

 well as costs and attorney's fees and such other relief deemed proper by this Court.

                                     COUNT VII
                   SEAN RANDALL’s UNPAID OVERTIME WAGE AGAINST
                           DEFENDANT, RED LAMBDA, INC.

     80. Plaintiff, SEAN RANDALL realleges and incorporates paragraph 1 through 79 of this

  Complaint, as if fully set forth herein.
Case 6:20-cv-00410-WWB-GJK Document 38 Filed 04/15/20 Page 12 of 51 PageID 343



     81. Plaintiff is entitled to be paid overtime wages and for each workweek during his 2018 and

 2019 employment with Defendant, RED LAMBDA, INC.

     82. Defendant, RED LAMBDA, INC. failed to pay Plaintiff his earned wages for many weeks

 in 2018 and 2019 thereby violating the FLSA.

     83. Defendant, RED LAMBDA, INC. knew that it was not paying required wages to Plaintiff

 as it instructed its staff to alter Plaintiff’s time records regularly.

     84. At all times material hereto, Defendant, RED LAMBDA, INC. failed to maintain proper

time records as mandated by FLSA regulations.

     85. Defendant, RED LAMBDA, INC. willfully failed to pay Plaintiff the required overtime

 wages in for one or more weeks of work in 2018 and 2019 thereby violating 29 U.S.C. §207.

     86. As a direct and proximate cause of Defendant, RED LAMBDA, Inc.’s deliberate failure to

 pay the required minimum wage, Plaintiff has been damaged in the loss of unpaid overtime wages

 for one or more weeks of work with Defendant, RED LAMBDA, INC. in 2018 and 2019.

     87. As a direct and proximate cause of Defendant, RED LAMBDA, INC.'s actions and

 omissions, Plaintiff is entitled to an award of an additional equal amount for liquidated damages

 pursuant to 29 U.S.C. §216(b).

     88. Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs

  pursuant to 29 U.S.C. §216(b).

         WHEREFORE, Plaintiff, SEAN RANDALL requests judgment to be entered in his favor

 and against Defendant, RED LAMBDA, INC. for actual unpaid overtime wages, liquidated

 damages, as well as costs and attorney's fees and such other relief deemed proper by this Court.
Case 6:20-cv-00410-WWB-GJK Document 38 Filed 04/15/20 Page 13 of 51 PageID 344



                             COUNT VIII
   SEAN RANDALL’s UNPAID WAGES AGAINST DEFENDANTS, YUSEFZADEH AL
                      BARRAK, DUNCAN and KERR

     89. Plaintiff realleges and incorporates paragraph 1 through 88 of this Complaint, as if fully

 set forth herein.

     90. Plaintiff is entitled to be paid weekly wages for worked performed in 2018 and 2019 during

 his employment with Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR.

     91. Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR failed to pay

 Plaintiff his earned wages for each hour he worked in each workweek in 2018 and 2019.

     92. Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR knew that they were

 not paying required wages to Plaintiff as they or an agent or representative were instructed to alter

 Plaintiffs time records regularly.

     93. At all times material hereto, Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND

 KERR failed to maintain proper time records as mandated by FLSA regulations.

     94. Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR willfully failed to

 pay Plaintiff’s wages for one or more weeks of work in 2018 and 2019 in violation of 29 U.S.C.

 §206.

     95. As a direct and proximate cause of Defendants, YUSEFZADEH, AL BARRAK,

 DUNCAN AND KERR 's deliberate failure to pay wages, Plaintiff has been damaged in the loss

 of unpaid wages for one or more weeks of work with Defendants, YUSEFZADEH, AL BARRAK,

 DUNCAN AND KERR.

     96. As a direct and proximate cause of Defendants, YUSEFZADEH, AL BARRAK,

 DUNCAN AND KERR 's actions and omissions, Plaintiff is entitled to an award of an additional

 equal amount for liquidated damages pursuant to 29 U.S.C. §216(b).
Case 6:20-cv-00410-WWB-GJK Document 38 Filed 04/15/20 Page 14 of 51 PageID 345



    97. Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs

 pursuant to 29 U.S.C. §216(b).

    WHEREFORE, Plaintiff, SEAN RANDALL requests judgment to be entered in his favor and

 against Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR for actual unpaid

 overtime wages, liquidated damages, as well as costs and attorney's fees and such other relief

 deemed proper by this Court.

                               COUNT IX
       SEAN RANDALL’s UNPAID OVERTIME WAGES AGAINST DEFENDANT,
               YUSEFZADEH, AL BARRAK, DUNCAN AND KERR

    98. Plaintiff realleges and incorporates paragraph 1 through 97 of his Complaint, as if fully set

 forth herein.

    99. Plaintiff is entitled to be paid overtime wages for each hour worked over 40 in each

 workweek during his employment with Defendants, YUSEFZADEH, AL BARRAK, DUNCAN

 AND KERR.

    100.         Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR failed to pay

 Plaintiff his earned overtime wages for each hour he worked over 40 in each workweek.

    101.         Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR knew that

 they were not paying required overtime wages to Plaintiff as they or an agent or representatives of

 YUSEFZADEH, AL BARRAK, DUNCAN AND KERR instructed the staff to alter Plaintiffs time

 records regularly.

    102.         At all times material hereto, Defendants, YUSEFZADEH, AL BARRAK,

 DUNCAN AND KERR failed to maintain proper time records as mandated by FLSA regulations.

    103.         Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR willfully

 failed to pay Plaintiff overtime wages for one or more weeks of work in 2018 and 2019 violation

 of 29 U.S.C. §207.
Case 6:20-cv-00410-WWB-GJK Document 38 Filed 04/15/20 Page 15 of 51 PageID 346



     104.        As a direct and proximate cause of Defendants, YUSEFZADEH, AL BARRAK,

 DUNCAN AND KERR 's deliberate failure to pay overtime wages, Plaintiff has been damaged in

 the loss of unpaid overtime wages for one or more weeks of work with Defendants,

 YUSEFZADEH, AL BARRAK, DUNCAN AND KERR.

     105.        As a direct and proximate cause of Defendants, YUSEFZADEH, AL BARRAK,

 DUNCAN AND KERR 's actions and omissions, Plaintiff is entitled to an award of an additional

 equal amount for liquidated damages pursuant to 29 U.S.C. §216(b).

     106.        Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs

 pursuant to 29 U.S.C. §216(b).

     WHEREFORE, Plaintiff, SEAN RANDALL requests judgment to be entered in his favor and

 against Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR for actual unpaid

 overtime wages, liquidated damages, as well as costs and attorney's fees and such other relief

 deemed proper by this Court.

                                 COUNT X
              UNPAID WAGES AGAINST DEFENDANT, RED LAMBDA, INC.

     107.        Plaintiff realleges and incorporates paragraph 1 through 106 of this Complaint, as

 if fully set forth herein.

     108.        Plaintiff, SEAN RANDALL was an employee of Defendant, RED LAMBDA, INC.

 in 2018 and 2019.

     109.        Plaintiff was to be paid on a salary but was not paid during many payrolls.

     110.        Throughout this time, Plaintiff earned wages for which he was not paid in full.

     111.        Plaintiff demanded payment of his earned wages but Defendant, RED LAMBDA,

 INC. has failed to pay him accrued but unpaid wages.
Case 6:20-cv-00410-WWB-GJK Document 38 Filed 04/15/20 Page 16 of 51 PageID 347



     112.          As a direct and proximate cause of Defendant, RED LAMBDA, INC.'s deliberate

 failure to pay Plaintiff his earned wages, Plaintiff has been damaged in the loss of unpaid wages.

     113.          As a direct and proximate cause of Defendant, RED LAMBDA, INC.'s actions and

 omissions, Plaintiff is entitled to an award of costs and reasonable attorney's fees pursuant to Fla.

 Stat., §448.08.

     WHEREFORE, Plaintiff, Plaintiff, SEAN RANDALL requests judgment to be entered in his

 favor and against Defendant, RED LAMBDA, INC. for unpaid wages, as well as costs and

 reasonable attorney's fees and such other relief deemed proper by this Court.

                                       COUNT XI
                      STEVEN SACK’s UNPAID MINIMUM WAGE AGAINST
                              DEFENDANT, RED LAMBDA, INC.

     114.          Plaintiff, STEVEN SACK realleges and incorporates paragraph 1 through 113 of

  this Complaint, as if fully set forth herein.

     115.          Plaintiff is entitled to be paid minimum wages and for each workweek during his

 2018 and 2019 employment with Defendant, RED LAMBDA, INC.

     116.          Defendant, RED LAMBDA, INC. failed to pay Plaintiff his earned wages for many

 weeks in 2018 and 2019 thereby violating the FLSA.

     117.          Defendant, RED LAMBDA, INC. knew that it was not paying required wages to

 Plaintiff as it instructed its staff to alter Plaintiff’s time records regularly.

     118.          At all times material hereto, Defendant, RED LAMBDA, INC. failed to maintain

proper time records as mandated by FLSA regulations.

     119.          Defendant, RED LAMBDA, INC. willfully failed to pay Plaintiff the required

 minimum wage in for one or more weeks of work in 2018 and 2019 thereby violating 29 U.S.C.

 §206.
Case 6:20-cv-00410-WWB-GJK Document 38 Filed 04/15/20 Page 17 of 51 PageID 348



     120.        As a direct and proximate cause of Defendant, RED LAMBDA, Inc.’s deliberate

 failure to pay the required minimum wage, Plaintiff has been damaged in the loss of unpaid wages

 for one or more weeks of work with Defendant, RED LAMBDA, INC. in 2018 and 2019.

     121.        As a direct and proximate cause of Defendant, RED LAMBDA, INC.'s actions and

 omissions, Plaintiff is entitled to an award of an additional equal amount for liquidated damages

 pursuant to 29 U.S.C. §216(b).

     122.        Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs

  pursuant to 29 U.S.C. §216(b).

         WHEREFORE, Plaintiff, STEVEN SACK requests judgment to be entered in his favor

 and against Defendant, RED LAMBDA, INC. for actual unpaid wages, liquidated damages, as

 well as costs and attorney's fees and such other relief deemed proper by this Court.

                                      COUNT XII
                     STEVEN SACK’s UNPAID OVERTIME WAGE AGAINST
                             DEFENDANT, RED LAMBDA, INC.

     123.        Plaintiff, STEVEN SACK realleges and incorporates paragraph 1 through 121 of

  this Complaint, as if fully set forth herein.

     124.         Plaintiff is entitled to be paid overtime wages and for each workweek during his

 2018 and 2019 employment with Defendant, RED LAMBDA, INC.

     125.        Defendant, RED LAMBDA, INC. failed to pay Plaintiff his earned wages for many

 weeks in 2018 and 2019 thereby violating the FLSA.

     126.        Defendant, RED LAMBDA, INC. knew that it was not paying required wages to

 Plaintiff as it instructed its staff to alter Plaintiff’s time records regularly.

     127.        At all times material hereto, Defendant, RED LAMBDA, INC. failed to maintain

proper time records as mandated by FLSA regulations.
Case 6:20-cv-00410-WWB-GJK Document 38 Filed 04/15/20 Page 18 of 51 PageID 349



     128.        Defendant, RED LAMBDA, INC. willfully failed to pay Plaintiff the required

 overtime wages in for one or more weeks of work in 2018 and 2019 thereby violating 29 U.S.C.

 §207.

     129.        As a direct and proximate cause of Defendant, RED LAMBDA, Inc.’s deliberate

 failure to pay the required minimum wage, Plaintiff has been damaged in the loss of unpaid

 overtime wages for one or more weeks of work with Defendant, RED LAMBDA, INC. in 2018

 and 2019.

     130.        As a direct and proximate cause of Defendant, RED LAMBDA, INC.'s actions and

 omissions, Plaintiff is entitled to an award of an additional equal amount for liquidated damages

 pursuant to 29 U.S.C. §216(b).

     131.        Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs

  pursuant to 29 U.S.C. §216(b).

         WHEREFORE, Plaintiff, STEVEN SACK requests judgment to be entered in his favor

 and against Defendant, RED LAMBDA, INC. for actual unpaid overtime wages, liquidated

 damages, as well as costs and attorney's fees and such other relief deemed proper by this Court

                              COUNT XIII
    STEVEN SACK’s UNPAID WAGES AGAINST DEFENDANTS, YUSEFZADEH AL
                       BARRAK, DUNCAN AND KERR

     132.        Plaintiff realleges and incorporates paragraph 1 through 131 of this Complaint, as

 if fully set forth herein.

     133.        Plaintiff is entitled to be paid weekly wages for worked performed in 2018 and

 2019 during his employment with Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND

 KERR.

     134.        Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR failed to pay

 Plaintiff his earned wages for each hour he worked in each workweek in 2018 and 2019.
Case 6:20-cv-00410-WWB-GJK Document 38 Filed 04/15/20 Page 19 of 51 PageID 350



     135.        Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR knew that

 they were not paying required wages to Plaintiff as they or an agent or representative were

 instructed to alter Plaintiffs time records regularly.

     136.        At all times material hereto, Defendants, YUSEFZADEH, AL BARRAK,

 DUNCAN AND KERR failed to maintain proper time records as mandated by FLSA regulations.

     137.        Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR willfully

 failed to pay Plaintiff’s wages for one or more weeks of work in 2018 and 2019 in violation of 29

 U.S.C. §206.

     138.        As a direct and proximate cause of Defendants, YUSEFZADEH, AL BARRAK,

 DUNCAN AND KERR 's deliberate failure to pay wages, Plaintiff has been damaged in the loss

 of unpaid wages for one or more weeks of work with Defendants, YUSEFZADEH, AL BARRAK,

 DUNCAN AND KERR.

     139.        As a direct and proximate cause of Defendants, YUSEFZADEH, AL BARRAK,

 DUNCAN AND KERR 's actions and omissions, Plaintiff is entitled to an award of an additional

 equal amount for liquidated damages pursuant to 29 U.S.C. §216(b).

     140.        Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs

 pursuant to 29 U.S.C. §216(b).

     WHEREFORE, Plaintiff, STEVEN SACK requests judgment to be entered in his favor and

 against Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR for actual unpaid

 overtime wages, liquidated damages, as well as costs and attorney's fees and such other relief

 deemed proper by this Court.
Case 6:20-cv-00410-WWB-GJK Document 38 Filed 04/15/20 Page 20 of 51 PageID 351



                               COUNT XIV
        STEVEN SACK’s UNPAID OVERTIME WAGES AGAINST DEFENDANT,
                YUSEFZADEH, AL BARRAK, DUNCAN AND KERR

     141.        Plaintiff realleges and incorporates paragraph 1 through 140 of his Complaint, as if

 fully set forth herein.

     142.        Plaintiff is entitled to be paid overtime wages for each hour worked over 40 in each

 workweek during his employment with Defendants, YUSEFZADEH, AL BARRAK, DUNCAN

 AND KERR.

     143.        Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR failed to pay

 Plaintiff his earned overtime wages for each hour he worked over 40 in each workweek.

     144.        Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR knew that

 they were not paying required overtime wages to Plaintiff as they or an agent or representative of

 YUSEFZADEH, AL BARRAK, DUNCAN AND KERR instructed the staff to alter Plaintiffs time

 records regularly.

     145.        At all times material hereto, Defendants, YUSEFZADEH, AL BARRAK,

 DUNCAN AND KERR failed to maintain proper time records as mandated by FLSA regulations.

     146.        Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR willfully

 failed to pay Plaintiff overtime wages for one or more weeks of work in 2018 and 2019 violation

 of 29 U.S.C. §207.

     147.        As a direct and proximate cause of Defendants, YUSEFZADEH, AL BARRAK,

 DUNCAN AND KERR 's deliberate failure to pay overtime wages, Plaintiff has been damaged in

 the loss of unpaid overtime wages for one or more weeks of work with Defendants,

 YUSEFZADEH, AL BARRAK, DUNCAN AND KERR.
Case 6:20-cv-00410-WWB-GJK Document 38 Filed 04/15/20 Page 21 of 51 PageID 352



     148.          As a direct and proximate cause of Defendants, YUSEFZADEH, AL BARRAK,

 DUNCAN AND KERR 's actions and omissions, Plaintiff is entitled to an award of an additional

 equal amount for liquidated damages pursuant to 29 U.S.C. §216(b).

     149.          Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs

 pursuant to 29 U.S.C. §216(b).

     WHEREFORE, Plaintiff, STEVEN SACK requests judgment to be entered in his favor and

 against Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR for actual unpaid

 overtime wages, liquidated damages, as well as costs and attorney's fees and such other relief

 deemed proper by this Court.

                                 COUNT XV
              UNPAID WAGES AGAINST DEFENDANT, RED LAMBDA, INC.

     150.          Plaintiff realleges and incorporates paragraph 1 through 149 of this Complaint, as

 if fully set forth herein.

     151.          Plaintiff, Plaintiff, STEVEN SACK was an employee of Defendant, RED

 LAMBDA, INC. in 2018 and 2019.

     152.          Plaintiff was to be paid on a salary but was not paid during many payrolls.

     153.          Throughout this time, Plaintiff earned wages for which he was not paid in full.

     154.          Plaintiff demanded payment of his earned wages but Defendant, RED LAMBDA,

 INC. has failed to pay him accrued but unpaid wages.

     155.          As a direct and proximate cause of Defendant, RED LAMBDA, INC.'s deliberate

 failure to pay Plaintiff his earned wages, Plaintiff has been damaged in the loss of unpaid wages.

     156.          As a direct and proximate cause of Defendant, RED LAMBDA, INC.'s actions and

 omissions, Plaintiff is entitled to an award of costs and reasonable attorney's fees pursuant to Fla.

 Stat., §448.08.
Case 6:20-cv-00410-WWB-GJK Document 38 Filed 04/15/20 Page 22 of 51 PageID 353



     WHEREFORE, Plaintiff, Plaintiff, STEVEN SACK requests judgment to be entered in his

 favor and against Defendant, RED LAMBDA, INC. for unpaid wages, as well as costs and

 reasonable attorney's fees and such other relief deemed proper by this Court.

                                     COUNT XVI
                    PEDRO POVEDA’s UNPAID MINIMUM WAGE AGAINST
                            DEFENDANT, RED LAMBDA, INC.

     157.        Plaintiff, PEDRO POVEDA realleges and incorporates paragraph 1 through 156 of

  this Complaint, as if fully set forth herein.

     158.         Plaintiff is entitled to be paid minimum wages and for each workweek during his

 2018 and 2019 employment with Defendant, RED LAMBDA, INC.

     159.        Defendant, RED LAMBDA, INC. failed to pay Plaintiff his earned wages for many

 weeks in 2018 and 2019 thereby violating the FLSA.

     160.        Defendant, RED LAMBDA, INC. knew that it was not paying required wages to

 Plaintiff as it instructed its staff to alter Plaintiff’s time records regularly.

     161.        At all times material hereto, Defendant, RED LAMBDA, INC. failed to maintain

proper time records as mandated by FLSA regulations.

     162.        Defendant, RED LAMBDA, INC. willfully failed to pay Plaintiff the required

 minimum wage in for one or more weeks of work in 2018 and 2019 thereby violating 29 U.S.C.

 §206.

     163.        As a direct and proximate cause of Defendant, RED LAMBDA, Inc.’s deliberate

 failure to pay the required minimum wage, Plaintiff has been damaged in the loss of unpaid wages

 for one or more weeks of work with Defendant, RED LAMBDA, INC. in 2018 and 2019.
Case 6:20-cv-00410-WWB-GJK Document 38 Filed 04/15/20 Page 23 of 51 PageID 354



     164.        As a direct and proximate cause of Defendant, RED LAMBDA, INC.'s actions and

 omissions, Plaintiff is entitled to an award of an additional equal amount for liquidated damages

 pursuant to 29 U.S.C. §216(b).

     165.        Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs

  pursuant to 29 U.S.C. §216(b).

         WHEREFORE, Plaintiff, PEDRO POVEDA requests judgment to be entered in his favor

 and against Defendant, RED LAMBDA, INC. for actual unpaid wages, liquidated damages, as

 well as costs and attorney's fees and such other relief deemed proper by this Court.

                                    COUNT XVII
                   PEDRO POVEDA’s UNPAID OVERTIME WAGE AGAINST
                           DEFENDANT, RED LAMBDA, INC.

     166.        Plaintiff, PEDRO POVEDA realleges and incorporates paragraph 1 through 165 of

  this Complaint, as if fully set forth herein.

     167.         Plaintiff is entitled to be paid overtime wages and for each workweek during his

 2018 and 2019 employment with Defendant, RED LAMBDA, INC.

     168.        Defendant, RED LAMBDA, INC. failed to pay Plaintiff his earned wages for many

 weeks in 2018 and 2019 thereby violating the FLSA.

     169.        Defendant, RED LAMBDA, INC. knew that it was not paying required wages to

 Plaintiff as it instructed its staff to alter Plaintiff’s time records regularly.

     170.        At all times material hereto, Defendant, RED LAMBDA, INC. failed to maintain

proper time records as mandated by FLSA regulations.

     171.        Defendant, RED LAMBDA, INC. willfully failed to pay Plaintiff the required

 overtime wages in for one or more weeks of work in 2018 and 2019 thereby violating 29 U.S.C.

 §207.
Case 6:20-cv-00410-WWB-GJK Document 38 Filed 04/15/20 Page 24 of 51 PageID 355



     172.        As a direct and proximate cause of Defendant, RED LAMBDA, Inc.’s deliberate

 failure to pay the required minimum wage, Plaintiff has been damaged in the loss of unpaid

 overtime wages for one or more weeks of work with Defendant, RED LAMBDA, INC. in 2018

 and 2019.

     173.        As a direct and proximate cause of Defendant, RED LAMBDA, INC.'s actions and

 omissions, Plaintiff is entitled to an award of an additional equal amount for liquidated damages

 pursuant to 29 U.S.C. §216(b).

     174.        Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs

  pursuant to 29 U.S.C. §216(b).

         WHEREFORE, Plaintiff, PEDRO POVEDA requests judgment to be entered in his favor

 and against Defendant, RED LAMBDA, INC. for actual unpaid overtime wages, liquidated

 damages, as well as costs and attorney's fees and such other relief deemed proper by this Court

                           COUNT XVIII
  PEDRO POVEDA’s UNPAID WAGES AGAINST DEFENDANTS, YUSEFZADEH AL
                     BARRAK, DUNCAN AND KERR

     175.        Plaintiff realleges and incorporates paragraph 1 through 174 of this Complaint, as

 if fully set forth herein.

     176.        Plaintiff is entitled to be paid weekly wages for worked performed in 2018 and

 2019 during his employment with Defendant, YUSEFZADEH, AL BARRAK, DUNCAN AND

 KERR.

     177.        Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR failed to pay

 Plaintiff his earned wages for each hour he worked in each workweek in 2018 and 2019.

     178.        Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR knew that

 they were not paying required wages to Plaintiff as they or an agent or representative were

 instructed to alter Plaintiffs time records regularly.
Case 6:20-cv-00410-WWB-GJK Document 38 Filed 04/15/20 Page 25 of 51 PageID 356



     179.        At all times material hereto, Defendants, YUSEFZADEH, AL BARRAK,

 DUNCAN AND KERR failed to maintain proper time records as mandated by FLSA regulations.

     180.        Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR willfully

 failed to pay Plaintiff’s wages for one or more weeks of work in 2018 and 2019 in violation of 29

 U.S.C. §206.

     181.        As a direct and proximate cause of Defendants, YUSEFZADEH, AL BARRAK,

 DUNCAN AND KERR 's deliberate failure to pay wages, Plaintiff has been damaged in the loss

 of unpaid wages for one or more weeks of work with Defendants, YUSEFZADEH, AL BARRAK,

 DUNCAN AND KERR.

     182.        As a direct and proximate cause of Defendants, YUSEFZADEH, AL BARRAK,

 DUNCAN AND KERR 's actions and omissions, Plaintiff is entitled to an award of an additional

 equal amount for liquidated damages pursuant to 29 U.S.C. §216(b).

     183.        Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs

 pursuant to 29 U.S.C. §216(b).

     WHEREFORE, Plaintiff, PEDRO POVEDA requests judgment to be entered in his favor and

 against Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR for actual unpaid

 overtime wages, liquidated damages, as well as costs and attorney's fees and such other relief

 deemed proper by this Court.

                               COUNT XIX
       PEDRO POVEDA’s UNPAID OVERTIME WAGES AGAINST DEFENDANT,
               YUSEFZADEH, AL BARRAK, DUNCAN AND KERR

     184.        Plaintiff realleges and incorporates paragraph 1 through 183 of his Complaint, as if

 fully set forth herein.
Case 6:20-cv-00410-WWB-GJK Document 38 Filed 04/15/20 Page 26 of 51 PageID 357



    185.        Plaintiff is entitled to be paid overtime wages for each hour worked over 40 in each

 workweek during his employment with Defendants, YUSEFZADEH, AL BARRAK, DUNCAN

 AND KERR.

    186.        Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR failed to pay

 Plaintiff his earned overtime wages for each hour he worked over 40 in each workweek.

    187.        Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR knew that

 they were not paying required overtime wages to Plaintiff as they or an agent or representative of

 YUSEFZADEH, AL BARRAK, DUNCAN AND KERR instructed the staff to alter Plaintiffs time

 records regularly.

    188.        At all times material hereto, Defendants, YUSEFZADEH, AL BARRAK,

 DUNCAN AND KERR failed to maintain proper time records as mandated by FLSA regulations.

    189.        Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR willfully

 failed to pay Plaintiff overtime wages for one or more weeks of work in 2018 and 2019 violation

 of 29 U.S.C. §207.

    190.        As a direct and proximate cause of Defendants, YUSEFZADEH, AL BARRAK,

 DUNCAN AND KERR 's deliberate failure to pay overtime wages, Plaintiff has been damaged in

 the loss of unpaid overtime wages for one or more weeks of work with Defendants,

 YUSEFZADEH, AL BARRAK, DUNCAN AND KERR.

    191.        As a direct and proximate cause of Defendants, YUSEFZADEH, AL BARRAK,

 DUNCAN AND KERR 's actions and omissions, Plaintiff is entitled to an award of an additional

 equal amount for liquidated damages pursuant to 29 U.S.C. §216(b).

    192.        Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs

 pursuant to 29 U.S.C. §216(b).
Case 6:20-cv-00410-WWB-GJK Document 38 Filed 04/15/20 Page 27 of 51 PageID 358



     WHEREFORE, Plaintiff, PEDRO POVEDA requests judgment to be entered in his favor and

 against Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR for actual unpaid

 overtime wages, liquidated damages, as well as costs and attorney's fees and such other relief

 deemed proper by this Court.

                                 COUNT XX
              UNPAID WAGES AGAINST DEFENDANT, RED LAMBDA, INC.

     193.          Plaintiff realleges and incorporates paragraph 1 through 192 of this Complaint, as

 if fully set forth herein.

     194.          Plaintiff, PEDRO POVEDA was an employee of Defendant, RED LAMBDA, INC.

 in 2018 and 2019.

     195.          Plaintiff was to be paid on a salary but was not paid during many payrolls.

     196.          Throughout this time, Plaintiff earned wages for which he was not paid in full.

     197.          Plaintiff demanded payment of his earned wages but Defendant, RED LAMBDA,

 INC. has failed to pay him accrued but unpaid wages.

     198.          As a direct and proximate cause of Defendant, RED LAMBDA, INC.'s deliberate

 failure to pay Plaintiff his earned wages, Plaintiff has been damaged in the loss of unpaid wages.

     199.          As a direct and proximate cause of Defendant, RED LAMBDA, INC.'s actions and

 omissions, Plaintiff is entitled to an award of costs and reasonable attorney's fees pursuant to Fla.

 Stat., §448.08.

     WHEREFORE, Plaintiff, Plaintiff, PEDRO POVEDA requests judgment to be entered in his

 favor and against Defendant, RED LAMBDA, INC. for unpaid wages, as well as costs and

 reasonable attorney's fees and such other relief deemed proper by this Court.
Case 6:20-cv-00410-WWB-GJK Document 38 Filed 04/15/20 Page 28 of 51 PageID 359



                                  COUNT XXI
               CHRISTOPHER CARVER’s UNPAID MINIMUM WAGE AGAINST
                          DEFENDANT, RED LAMBDA, INC.

     200.        Plaintiff, CHRISTOPHER CARVER realleges and incorporates paragraph 1

  through 199 of this Complaint, as if fully set forth herein.

     201.         Plaintiff is entitled to be paid minimum wages and for each workweek during his

 2018 and 2019 employment with Defendant, RED LAMBDA, INC.

     202.        Defendant, RED LAMBDA, INC. failed to pay Plaintiff his earned wages for many

 weeks in 2018 and 2019 thereby violating the FLSA.

     203.        Defendant, RED LAMBDA, INC. knew that it was not paying required wages to

 Plaintiff as it instructed its staff to alter Plaintiff’s time records regularly.

     204.        At all times material hereto, Defendant, RED LAMBDA, INC. failed to maintain

proper time records as mandated by FLSA regulations.

     205.        Defendant, RED LAMBDA, INC. willfully failed to pay Plaintiff the required

 minimum wage in for one or more weeks of work in 2018 and 2019 thereby violating 29 U.S.C.

 §206.

     206.        As a direct and proximate cause of Defendant, RED LAMBDA, Inc.’s deliberate

 failure to pay the required minimum wage, Plaintiff has been damaged in the loss of unpaid wages

 for one or more weeks of work with Defendant, RED LAMBDA, INC. in 2018 and 2019.

     207.        As a direct and proximate cause of Defendant, RED LAMBDA, INC.'s actions and

 omissions, Plaintiff is entitled to an award of an additional equal amount for liquidated damages

 pursuant to 29 U.S.C. §216(b).

     208.        Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs

  pursuant to 29 U.S.C. §216(b).
Case 6:20-cv-00410-WWB-GJK Document 38 Filed 04/15/20 Page 29 of 51 PageID 360



         WHEREFORE, Plaintiff, CHRISTOPHER CARVER requests judgment to be entered in

 his favor and against Defendant, RED LAMBDA, INC. for actual unpaid wages, liquidated

 damages, as well as costs and attorney's fees and such other relief deemed proper by this Court.

                                 COUNT XXII
              CHRISTOPHER CARVER’s UNPAID OVERTIME WAGE AGAINST
                         DEFENDANT, RED LAMBDA, INC.

     209.        Plaintiff, CHRISTOPHER CARVER realleges and incorporates paragraph 1

  through 208 of this Complaint, as if fully set forth herein.

     210.         Plaintiff is entitled to be paid overtime wages and for each workweek during his

 2018 and 2019 employment with Defendant, RED LAMBDA, INC.

     211.        Defendant, RED LAMBDA, INC. failed to pay Plaintiff his earned wages for many

 weeks in 2018 and 2019 thereby violating the FLSA.

     212.        Defendant, RED LAMBDA, INC. knew that it was not paying required wages to

 Plaintiff as it instructed its staff to alter Plaintiff’s time records regularly.

     213.        At all times material hereto, Defendant, RED LAMBDA, INC. failed to maintain

proper time records as mandated by FLSA regulations.

     214.        Defendant, RED LAMBDA, INC. willfully failed to pay Plaintiff the required

 overtime wages in for one or more weeks of work in 2018 and 2019 thereby violating 29 U.S.C.

 §207.

     215.        As a direct and proximate cause of Defendant, RED LAMBDA, Inc.’s deliberate

 failure to pay the required minimum wage, Plaintiff has been damaged in the loss of unpaid

 overtime wages for one or more weeks of work with Defendant, RED LAMBDA, INC. in 2018

 and 2019.
Case 6:20-cv-00410-WWB-GJK Document 38 Filed 04/15/20 Page 30 of 51 PageID 361



     216.        As a direct and proximate cause of Defendant, RED LAMBDA, INC.'s actions and

 omissions, Plaintiff is entitled to an award of an additional equal amount for liquidated damages

 pursuant to 29 U.S.C. §216(b).

     217.        Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs

  pursuant to 29 U.S.C. §216(b).

         WHEREFORE, Plaintiff, CHRISTOPHER CARVER requests judgment to be entered in

 his favor and against Defendant, RED LAMBDA, INC. for actual unpaid overtime wages,

 liquidated damages, as well as costs and attorney's fees and such other relief deemed proper by

 this Court

                              COUNT XXIII
         CHRISTOPHER CARVER’s UNPAID WAGES AGAINST DEFENDANTS,
                YUSEFZADEH AL BARRAK, DUNCAN AND KERR

     218.        Plaintiff realleges and incorporates paragraph 1 through 217 of this Complaint, as

 if fully set forth herein.

     219.        Plaintiff is entitled to be paid weekly wages for worked performed in 2018 and

 2019 during his employment with Defendant, YUSEFZADEH, AL BARRAK, DUNCAN AND

 KERR.

     220.        Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR failed to pay

 Plaintiff his earned wages for each hour he worked in each workweek in 2018 and 2019.

     221.        Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR knew that

 they were not paying required wages to Plaintiff as they or an agent or representative were

 instructed to alter Plaintiffs time records regularly.

     222.        At all times material hereto, Defendants, YUSEFZADEH, AL BARRAK,

 DUNCAN AND KERR failed to maintain proper time records as mandated by FLSA regulations.
Case 6:20-cv-00410-WWB-GJK Document 38 Filed 04/15/20 Page 31 of 51 PageID 362



     223.        Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR willfully

 failed to pay Plaintiff’s wages for one or more weeks of work in 2018 and 2019 in violation of 29

 U.S.C. §206.

     224.        As a direct and proximate cause of Defendants, YUSEFZADEH, AL BARRAK,

 DUNCAN AND KERR 's deliberate failure to pay wages, Plaintiff has been damaged in the loss

 of unpaid wages for one or more weeks of work with Defendants, YUSEFZADEH, AL BARRAK,

 DUNCAN AND KERR.

     225.        As a direct and proximate cause of Defendants, YUSEFZADEH, AL BARRAK,

 DUNCAN AND KERR 's actions and omissions, Plaintiff is entitled to an award of an additional

 equal amount for liquidated damages pursuant to 29 U.S.C. §216(b).

     226.        Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs

 pursuant to 29 U.S.C. §216(b).

     WHEREFORE, Plaintiff, CHRISTOPHER CARVER requests judgment to be entered in his

 favor and against Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR for actual

 unpaid overtime wages, liquidated damages, as well as costs and attorney's fees and such other

 relief deemed proper by this Court.

                           COUNT XXIV
  CHRISTOPHER CARVER’s UNPAID OVERTIME WAGES AGAINST DEFENDANT,
             YUSEFZADEH, AL BARRAK, DUNCAN AND KERR

     227.        Plaintiff realleges and incorporates paragraph 1 through 226 of his Complaint, as if

 fully set forth herein.

     228.        Plaintiff is entitled to be paid overtime wages for each hour worked over 40 in each

 workweek during his employment with Defendants, YUSEFZADEH, AL BARRAK, DUNCAN

 AND KERR.
Case 6:20-cv-00410-WWB-GJK Document 38 Filed 04/15/20 Page 32 of 51 PageID 363



    229.        Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR failed to pay

 Plaintiff his earned overtime wages for each hour he worked over 40 in each workweek.

    230.        Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR knew that

 they were not paying required overtime wages to Plaintiff as they or an agent or representative of

 YUSEFZADEH, AL BARRAK, DUNCAN AND KERR instructed the staff to alter Plaintiffs time

 records regularly.

    231.        At all times material hereto, Defendants, YUSEFZADEH, AL BARRAK,

 DUNCAN AND KERR failed to maintain proper time records as mandated by FLSA regulations.

    232.        Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR willfully

 failed to pay Plaintiff overtime wages for one or more weeks of work in 2018 and 2019 violation

 of 29 U.S.C. §207.

    233.        As a direct and proximate cause of Defendants, YUSEFZADEH, AL BARRAK,

 DUNCAN AND KERR 's deliberate failure to pay overtime wages, Plaintiff has been damaged in

 the loss of unpaid overtime wages for one or more weeks of work with Defendants,

 YUSEFZADEH, AL BARRAK, DUNCAN AND KERR.

    234.        As a direct and proximate cause of Defendants, YUSEFZADEH, AL BARRAK,

 DUNCAN AND KERR 's actions and omissions, Plaintiff is entitled to an award of an additional

 equal amount for liquidated damages pursuant to 29 U.S.C. §216(b).

    235.        Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs

 pursuant to 29 U.S.C. §216(b).

    WHEREFORE, Plaintiff, CHRISTOPHER CARVER requests judgment to be entered in his

 favor and against Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR for actual

 unpaid overtime wages, liquidated damages, as well as costs and attorney's fees and such other

 relief deemed proper by this Court.
Case 6:20-cv-00410-WWB-GJK Document 38 Filed 04/15/20 Page 33 of 51 PageID 364



                                COUNT XXV
              UNPAID WAGES AGAINST DEFENDANT, RED LAMBDA, INC.

     236.          Plaintiff realleges and incorporates paragraph 1 through 235 of this Complaint, as

 if fully set forth herein.

     237.          Plaintiff, CHRISTOPHER CARVER was an employee of Defendant, RED

 LAMBDA, INC. from 2018 through Present.

     238.          Plaintiff was to be paid on a salary but was not paid during many payrolls.

     239.          Throughout this time, Plaintiff earned wages for which he was not paid in full.

     240.          Plaintiff demanded payment of his earned wages but Defendant, RED LAMBDA,

 INC. has failed to pay him accrued but unpaid wages.

     241.          As a direct and proximate cause of Defendant, RED LAMBDA, INC.'s deliberate

 failure to pay Plaintiff his earned wages, Plaintiff has been damaged in the loss of unpaid wages.

     242.          As a direct and proximate cause of Defendant, RED LAMBDA, INC.'s actions and

 omissions, Plaintiff is entitled to an award of costs and reasonable attorney's fees pursuant to Fla.

 Stat., §448.08.

     WHEREFORE, Plaintiff, Plaintiff, CHRISTOPHER CARVER requests judgment to be

 entered in his favor and against Defendant, RED LAMBDA, INC. for unpaid wages, as well as

 costs and reasonable attorney's fees and such other relief deemed proper by this Court.

                                     COUNT XXVI
                   RICHARD JOSWICK’s UNPAID MINIMUM WAGE AGAINST
                             DEFENDANT, RED LAMBDA, INC.

     243.          Plaintiff, RICHARD JOSWICK realleges and incorporates paragraph 1 through

  242 of this Complaint, as if fully set forth herein.

     244.          Plaintiff is entitled to be paid minimum wages and for each workweek during his

 2018 and 2019 employment with Defendant, RED LAMBDA, INC.
Case 6:20-cv-00410-WWB-GJK Document 38 Filed 04/15/20 Page 34 of 51 PageID 365



     245.        Defendant, RED LAMBDA, INC. failed to pay Plaintiff his earned wages for many

 weeks in 2018 and 2019 thereby violating the FLSA.

     246.        Defendant, RED LAMBDA, INC. knew that it was not paying required wages to

 Plaintiff as it instructed its staff to alter Plaintiff’s time records regularly.

     247.        At all times material hereto, Defendant, RED LAMBDA, INC. failed to maintain

proper time records as mandated by FLSA regulations.

     248.        Defendant, RED LAMBDA, INC. willfully failed to pay Plaintiff the required

 minimum wage in for one or more weeks of work in 2018 and 2019 thereby violating 29 U.S.C.

 §206.

     249.        As a direct and proximate cause of Defendant, RED LAMBDA, Inc.’s deliberate

 failure to pay the required minimum wage, Plaintiff has been damaged in the loss of unpaid wages

 for one or more weeks of work with Defendant, RED LAMBDA, INC. in 2018 and 2019.

     250.        As a direct and proximate cause of Defendant, RED LAMBDA, INC.'s actions and

 omissions, Plaintiff is entitled to an award of an additional equal amount for liquidated damages

 pursuant to 29 U.S.C. §216(b).

     251.        Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs

  pursuant to 29 U.S.C. §216(b).

         WHEREFORE, Plaintiff, RICHARD JOSWICK requests judgment to be entered in his

 favor and against Defendant, RED LAMBDA, INC. for actual unpaid wages, liquidated damages,

 as well as costs and attorney's fees and such other relief deemed proper by this Court.
Case 6:20-cv-00410-WWB-GJK Document 38 Filed 04/15/20 Page 35 of 51 PageID 366



                                   COUNT XXVII
                 RICHARD JOSWICK’s UNPAID OVERTIME WAGE AGAINST
                           DEFENDANT, RED LAMBDA, INC.

     252.        Plaintiff, RICHARD JOSWICK realleges and incorporates paragraph 1 through

  251 of this Complaint, as if fully set forth herein.

     253.         Plaintiff is entitled to be paid overtime wages and for each workweek during his

 2018 and 2019 employment with Defendant, RED LAMBDA, INC.

     254.        Defendant, RED LAMBDA, INC. failed to pay Plaintiff his earned wages for many

 weeks in 2018 and 2019 thereby violating the FLSA.

     255.        Defendant, RED LAMBDA, INC. knew that it was not paying required wages to

 Plaintiff as it instructed its staff to alter Plaintiff’s time records regularly.

     256.        At all times material hereto, Defendant, RED LAMBDA, INC. failed to maintain

proper time records as mandated by FLSA regulations.

     257.        Defendant, RED LAMBDA, INC. willfully failed to pay Plaintiff the required

 overtime wages in for one or more weeks of work in 2018 and 2019 thereby violating 29 U.S.C.

 §207.

     258.        As a direct and proximate cause of Defendant, RED LAMBDA, Inc.’s deliberate

 failure to pay the required minimum wage, Plaintiff has been damaged in the loss of unpaid

 overtime wages for one or more weeks of work with Defendant, RED LAMBDA, INC. in 2018

 and 2019.

     259.        As a direct and proximate cause of Defendant, RED LAMBDA, INC.'s actions and

 omissions, Plaintiff is entitled to an award of an additional equal amount for liquidated damages

 pursuant to 29 U.S.C. §216(b).

     260.        Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs

  pursuant to 29 U.S.C. §216(b).
Case 6:20-cv-00410-WWB-GJK Document 38 Filed 04/15/20 Page 36 of 51 PageID 367



         WHEREFORE, Plaintiff, RICHARD JOSWICK requests judgment to be entered in his

 favor and against Defendant, RED LAMBDA, INC. for actual unpaid overtime wages, liquidated

 damages, as well as costs and attorney's fees and such other relief deemed proper by this Court

                           COUNT XXVIII
  RICHARD JOSWICK’s UNPAID WAGES AGAINST DEFENDANTS, YUSEFZADEH
                    AL BARRAK, DUNCAN AND KERR

     261.        Plaintiff realleges and incorporates paragraph 1 through 260 of this Complaint, as

 if fully set forth herein.

     262.        Plaintiff is entitled to be paid weekly wages for worked performed in 2018 and

 2019 during his employment with Defendant, YUSEFZADEH, AL BARRAK, DUNCAN AND

 KERR.

     263.        Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR failed to pay

 Plaintiff his earned wages for each hour he worked in each workweek in 2018 and 2019.

     264.        Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR knew that

 they were not paying required wages to Plaintiff as they or an agent or representative were

 instructed to alter Plaintiffs time records regularly.

     265.        At all times material hereto, Defendants, YUSEFZADEH, AL BARRAK,

 DUNCAN AND KERR failed to maintain proper time records as mandated by FLSA regulations.

     266.        Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR willfully

 failed to pay Plaintiff’s wages for one or more weeks of work in 2018 and 2019 in violation of 29

 U.S.C. §206.

     267.        As a direct and proximate cause of Defendants, YUSEFZADEH, AL BARRAK,

 DUNCAN AND KERR 's deliberate failure to pay wages, Plaintiff has been damaged in the loss

 of unpaid wages for one or more weeks of work with Defendants, YUSEFZADEH, AL BARRAK,

 DUNCAN AND KERR.
Case 6:20-cv-00410-WWB-GJK Document 38 Filed 04/15/20 Page 37 of 51 PageID 368



     268.        As a direct and proximate cause of Defendants, YUSEFZADEH, AL BARRAK,

 DUNCAN AND KERR 's actions and omissions, Plaintiff is entitled to an award of an additional

 equal amount for liquidated damages pursuant to 29 U.S.C. §216(b).

     269.        Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs

 pursuant to 29 U.S.C. §216(b).

     WHEREFORE, Plaintiff, RICHARD JOSWICK requests judgment to be entered in his favor

 and against Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR for actual

 unpaid overtime wages, liquidated damages, as well as costs and attorney's fees and such other

 relief deemed proper by this Court.

                              COUNT XXIX
     RICHARD JOSWICK’s UNPAID OVERTIME WAGES AGAINST DEFENDANT,
               YUSEFZADEH, AL BARRAK, DUNCAN AND KERR

     270.        Plaintiff realleges and incorporates paragraph 1 through 269 of his Complaint, as if

 fully set forth herein.

     271.        Plaintiff is entitled to be paid overtime wages for each hour worked over 40 in each

 workweek during his employment with Defendants, YUSEFZADEH, AL BARRAK, DUNCAN

 AND KERR.

     272.        Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR failed to pay

 Plaintiff his earned overtime wages for each hour he worked over 40 in each workweek.

     273.        Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR knew that

 they were not paying required overtime wages to Plaintiff as they or an agent or representative of

 YUSEFZADEH, AL BARRAK, DUNCAN AND KERR instructed the staff to alter Plaintiffs time

 records regularly.

     274.        At all times material hereto, Defendants, YUSEFZADEH, AL BARRAK,

 DUNCAN AND KERR failed to maintain proper time records as mandated by FLSA regulations.
Case 6:20-cv-00410-WWB-GJK Document 38 Filed 04/15/20 Page 38 of 51 PageID 369



     275.        Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR willfully

 failed to pay Plaintiff overtime wages for one or more weeks of work in 2018 and 2019 violation

 of 29 U.S.C. §207.

     276.        As a direct and proximate cause of Defendants, YUSEFZADEH, AL BARRAK,

 DUNCAN AND KERR 's deliberate failure to pay overtime wages, Plaintiff has been damaged in

 the loss of unpaid overtime wages for one or more weeks of work with Defendants,

 YUSEFZADEH, AL BARRAK, DUNCAN AND KERR.

     277.        As a direct and proximate cause of Defendants, YUSEFZADEH, AL BARRAK,

 DUNCAN AND KERR 's actions and omissions, Plaintiff is entitled to an award of an additional

 equal amount for liquidated damages pursuant to 29 U.S.C. §216(b).

     278.        Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs

 pursuant to 29 U.S.C. §216(b).

     WHEREFORE, Plaintiff, RICHARD JOSWICK requests judgment to be entered in his favor

 and against Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR for actual

 unpaid overtime wages, liquidated damages, as well as costs and attorney's fees and such other

 relief deemed proper by this Court.

                                COUNT XXX
              UNPAID WAGES AGAINST DEFENDANT, RED LAMBDA, INC.

     279.        Plaintiff realleges and incorporates paragraph 1 through 264 of this Complaint, as

 if fully set forth herein.

     280.        Plaintiff, RICHARD JOSWICK was an employee of Defendant, RED LAMBDA,

 INC. in 2018 and 2019.

     281.        Plaintiff was to be paid on a salary but was not paid during many payrolls.

     282.        Throughout this time, Plaintiff earned wages for which he was not paid in full.
Case 6:20-cv-00410-WWB-GJK Document 38 Filed 04/15/20 Page 39 of 51 PageID 370



     283.          Plaintiff demanded payment of his earned wages but Defendant, RED LAMBDA,

 INC. has failed to pay him accrued but unpaid wages.

     284.          As a direct and proximate cause of Defendant, RED LAMBDA, INC.'s deliberate

 failure to pay Plaintiff his earned wages, Plaintiff has been damaged in the loss of unpaid wages.

     285.          As a direct and proximate cause of Defendant, RED LAMBDA, INC.'s actions and

 omissions, Plaintiff is entitled to an award of costs and reasonable attorney's fees pursuant to Fla.

 Stat., §448.08.

     WHEREFORE, Plaintiff, Plaintiff, RICHARD JOSWICK requests judgment to be entered in

 his favor and against Defendant, RED LAMBDA, INC. for unpaid wages, as well as costs and

 reasonable attorney's fees and such other relief deemed proper by this Court.

                                       COUNT XXXI
                      JUSTIN SCOTT’s UNPAID MINIMUM WAGE AGAINST
                               DEFENDANT, RED LAMBDA, INC.

     286.          Plaintiff, JUSTIN SCOTT realleges and incorporates paragraph 1 through 285 of

  this Complaint, as if fully set forth herein.

     287.          Plaintiff is entitled to be paid minimum wages and for each workweek during his

 2018 and 2019 employment with Defendant, RED LAMBDA, INC.

     288.          Defendant, RED LAMBDA, INC. failed to pay Plaintiff his earned wages for many

 weeks in 2018 and 2019 thereby violating the FLSA.

     289.          Defendant, RED LAMBDA, INC. knew that it was not paying required wages to

 Plaintiff as it instructed its staff to alter Plaintiff’s time records regularly.

     290.          At all times material hereto, Defendant, RED LAMBDA, INC. failed to maintain

proper time records as mandated by FLSA regulations.
Case 6:20-cv-00410-WWB-GJK Document 38 Filed 04/15/20 Page 40 of 51 PageID 371



    291.         Defendant, RED LAMBDA, INC. willfully failed to pay Plaintiff the required

 minimum wage in for one or more weeks of work in 2018 and 2019 thereby violating 29 U.S.C.

 §206.

    292.         As a direct and proximate cause of Defendant, RED LAMBDA, Inc.’s deliberate

 failure to pay the required minimum wage, Plaintiff has been damaged in the loss of unpaid wages

 for one or more weeks of work with Defendant, RED LAMBDA, INC. in 2018 and 2019.

    293.         As a direct and proximate cause of Defendant, RED LAMBDA, INC.'s actions and

 omissions, Plaintiff is entitled to an award of an additional equal amount for liquidated damages

 pursuant to 29 U.S.C. §216(b).

    294.         Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs

  pursuant to 29 U.S.C. §216(b).

         WHEREFORE, Plaintiff, JUSTIN SCOTT requests judgment to be entered in his favor

 and against Defendant, RED LAMBDA, INC. for actual unpaid wages, liquidated damages, as

 well as costs and attorney's fees and such other relief deemed proper by this Court.

                                     COUNT XXXII
                    JUSTIN SCOTT’s UNPAID OVERTIME WAGE AGAINST
                             DEFENDANT, RED LAMBDA, INC.

    295.         Plaintiff, JUSTIN SCOTT realleges and incorporates paragraph 1 through 294 of

  this Complaint, as if fully set forth herein.

    296.         Plaintiff is entitled to be paid overtime wages and for each workweek during his

 2018 and 2019 employment with Defendant, RED LAMBDA, INC.

    297.         Defendant, RED LAMBDA, INC. failed to pay Plaintiff his earned wages for many

 weeks in 2018 and 2019 thereby violating the FLSA.
Case 6:20-cv-00410-WWB-GJK Document 38 Filed 04/15/20 Page 41 of 51 PageID 372



     298.        Defendant, RED LAMBDA, INC. knew that it was not paying required wages to

 Plaintiff as it instructed its staff to alter Plaintiff’s time records regularly.

     299.        At all times material hereto, Defendant, RED LAMBDA, INC. failed to maintain

proper time records as mandated by FLSA regulations.

     300.        Defendant, RED LAMBDA, INC. willfully failed to pay Plaintiff the required

 overtime wages in for one or more weeks of work in 2018 and 2019 thereby violating 29 U.S.C.

 §207.

     301.        As a direct and proximate cause of Defendant, RED LAMBDA, Inc.’s deliberate

 failure to pay the required minimum wage, Plaintiff has been damaged in the loss of unpaid

 overtime wages for one or more weeks of work with Defendant, RED LAMBDA, INC. in 2018

 and 2019.

     302.        As a direct and proximate cause of Defendant, RED LAMBDA, INC.'s actions and

 omissions, Plaintiff is entitled to an award of an additional equal amount for liquidated damages

 pursuant to 29 U.S.C. §216(b).

     303.        Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs

  pursuant to 29 U.S.C. §216(b).

         WHEREFORE, Plaintiff, JUSTIN SCOTT requests judgment to be entered in his favor

 and against Defendant, RED LAMBDA, INC. for actual unpaid overtime wages, liquidated

 damages, as well as costs and attorney's fees and such other relief deemed proper by this Court

                            COUNT XXXIII
   JUSTIN SCOTT’s UNPAID WAGES AGAINST DEFENDANTS, YUSEFZADEH AL
                      BARRAK, DUNCAN AND KERR

     304.        Plaintiff realleges and incorporates paragraph 1 through 303 of this Complaint, as

 if fully set forth herein.
Case 6:20-cv-00410-WWB-GJK Document 38 Filed 04/15/20 Page 42 of 51 PageID 373



     305.        Plaintiff is entitled to be paid weekly wages for worked performed in 2018 and

 2019 during his employment with Defendant, YUSEFZADEH, AL BARRAK, DUNCAN AND

 KERR.

     306.        Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR failed to pay

 Plaintiff his earned wages for each hour he worked in each workweek in 2018 and 2019.

     307.        Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR knew that

 they were not paying required wages to Plaintiff as they or an agent or representative were

 instructed to alter Plaintiffs time records regularly.

     308.        At all times material hereto, Defendants, YUSEFZADEH, AL BARRAK,

 DUNCAN AND KERR failed to maintain proper time records as mandated by FLSA regulations.

     309.        Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR willfully

 failed to pay Plaintiff’s wages for one or more weeks of work in 2018 and 2019 in violation of 29

 U.S.C. §206.

     310.        As a direct and proximate cause of Defendants, YUSEFZADEH, AL BARRAK,

 DUNCAN AND KERR 's deliberate failure to pay wages, Plaintiff has been damaged in the loss

 of unpaid wages for one or more weeks of work with Defendants, YUSEFZADEH, AL BARRAK,

 DUNCAN AND KERR.

     311.        As a direct and proximate cause of Defendants, YUSEFZADEH, AL BARRAK,

 DUNCAN AND KERR 's actions and omissions, Plaintiff is entitled to an award of an additional

 equal amount for liquidated damages pursuant to 29 U.S.C. §216(b).

     312.        Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs

 pursuant to 29 U.S.C. §216(b).

     WHEREFORE, Plaintiff, JUSTIN SCOTT requests judgment to be entered in his favor and

 against Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR for actual unpaid
Case 6:20-cv-00410-WWB-GJK Document 38 Filed 04/15/20 Page 43 of 51 PageID 374



 overtime wages, liquidated damages, as well as costs and attorney's fees and such other relief

 deemed proper by this Court.

                               COUNT XXXIV
        JUSTIN SCOTT’s UNPAID OVERTIME WAGES AGAINST DEFENDANT,
                 YUSEFZADEH, AL BARRAK, DUNCAN AND KERR

     313.        Plaintiff realleges and incorporates paragraph 1 through 312 of his Complaint, as if

 fully set forth herein.

     314.        Plaintiff is entitled to be paid overtime wages for each hour worked over 40 in each

 workweek during his employment with Defendants, YUSEFZADEH, AL BARRAK, DUNCAN

 AND KERR.

     315.        Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR failed to pay

 Plaintiff his earned overtime wages for each hour he worked over 40 in each workweek.

     316.        Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR knew that

 they were not paying required overtime wages to Plaintiff as they or an agent or representative of

 YUSEFZADEH, AL BARRAK, DUNCAN AND KERR instructed the staff to alter Plaintiffs time

 records regularly.

     317.        At all times material hereto, Defendants, YUSEFZADEH, AL BARRAK,

 DUNCAN AND KERR failed to maintain proper time records as mandated by FLSA regulations.

     318.        Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR willfully

 failed to pay Plaintiff overtime wages for one or more weeks of work in 2018 and 2019 violation

 of 29 U.S.C. §207.

     319.        As a direct and proximate cause of Defendants, YUSEFZADEH, AL BARRAK,

 DUNCAN AND KERR 's deliberate failure to pay overtime wages, Plaintiff has been damaged in

 the loss of unpaid overtime wages for one or more weeks of work with Defendants,

 YUSEFZADEH, AL BARRAK, DUNCAN AND KERR.
Case 6:20-cv-00410-WWB-GJK Document 38 Filed 04/15/20 Page 44 of 51 PageID 375



     320.          As a direct and proximate cause of Defendants, YUSEFZADEH, AL BARRAK,

 DUNCAN AND KERR 's actions and omissions, Plaintiff is entitled to an award of an additional

 equal amount for liquidated damages pursuant to 29 U.S.C. §216(b).

     321.          Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs

 pursuant to 29 U.S.C. §216(b).

     WHEREFORE, Plaintiff, JUSTIN SCOTT requests judgment to be entered in his favor and

 against Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR for actual unpaid

 overtime wages, liquidated damages, as well as costs and attorney's fees and such other relief

 deemed proper by this Court.

                                COUNT XXXV
              UNPAID WAGES AGAINST DEFENDANT, RED LAMBDA, INC.

     322.          Plaintiff realleges and incorporates paragraph 1 through 321 of this Complaint, as

 if fully set forth herein.

     323.          Plaintiff, JUSTIN SCOTT was an employee of Defendant, RED LAMBDA, INC.

 in 2018 and 2019.

     324.          Plaintiff was to be paid on a salary but was not paid during many payrolls.

     325.          Throughout this time, Plaintiff earned wages for which he was not paid in full.

     326.          Plaintiff demanded payment of his earned wages but Defendant, RED LAMBDA,

 INC. has failed to pay him accrued but unpaid wages.

     327.          As a direct and proximate cause of Defendant, RED LAMBDA, INC.'s deliberate

 failure to pay Plaintiff his earned wages, Plaintiff has been damaged in the loss of unpaid wages.

     328.          As a direct and proximate cause of Defendant, RED LAMBDA, INC.'s actions and

 omissions, Plaintiff is entitled to an award of costs and reasonable attorney's fees pursuant to Fla.

 Stat., §448.08.
Case 6:20-cv-00410-WWB-GJK Document 38 Filed 04/15/20 Page 45 of 51 PageID 376



     WHEREFORE, Plaintiff, Plaintiff, JUSTIN SCOTT requests judgment to be entered in his

 favor and against Defendant, RED LAMBDA, INC. for unpaid wages, as well as costs and

 reasonable attorney's fees and such other relief deemed proper by this Court.

                                     COUNT XXXVI
                     LYNN FRAZEL’s UNPAID MINIMUM WAGE AGAINST
                            DEFENDANT, RED LAMBDA, INC.

     329.        Plaintiff, LYNN FRAZEL realleges and incorporates paragraph 1 through 328 of

  this Complaint, as if fully set forth herein.

     330.         Plaintiff is entitled to be paid minimum wages and for each workweek during her

 2018 and 2019 employment with Defendant, RED LAMBDA, INC.

     331.        Defendant, RED LAMBDA, INC. failed to pay Plaintiff her earned wages for many

 weeks in 2018 and 2019 thereby violating the FLSA.

     332.        Defendant, RED LAMBDA, INC. knew that it was not paying required wages to

 Plaintiff as it instructed its staff to alter Plaintiff’s time records regularly.

     333.        At all times material hereto, Defendant, RED LAMBDA, INC. failed to maintain

proper time records as mandated by FLSA regulations.

     334.        Defendant, RED LAMBDA, INC. willfully failed to pay Plaintiff the required

 minimum wage in for one or more weeks of work in 2018 and 2019 thereby violating 29 U.S.C.

 §206.

     335.        As a direct and proximate cause of Defendant, RED LAMBDA, Inc.’s deliberate

 failure to pay the required minimum wage, Plaintiff has been damaged in the loss of unpaid wages

 for one or more weeks of work with Defendant, RED LAMBDA, INC. in 2018 and 2019.
Case 6:20-cv-00410-WWB-GJK Document 38 Filed 04/15/20 Page 46 of 51 PageID 377



     336.        As a direct and proximate cause of Defendant, RED LAMBDA, INC.'s actions and

 omissions, Plaintiff is entitled to an award of an additional equal amount for liquidated damages

 pursuant to 29 U.S.C. §216(b).

     337.        Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs

  pursuant to 29 U.S.C. §216(b).

         WHEREFORE, Plaintiff, LYNN FRAZEL requests judgment to be entered in her favor

 and against Defendant, RED LAMBDA, INC. for actual unpaid wages, liquidated damages, as

 well as costs and attorney's fees and such other relief deemed proper by this Court.

                                     COUNT XXXVII
                     LYNN FRAZEL’s UNPAID OVERTIME WAGE AGAINST
                             DEFENDANT, RED LAMBDA, INC.

     338.        Plaintiff, LYNN FRAZEL realleges and incorporates paragraph 1 through 337 of

  this Complaint, as if fully set forth herein.

     339.         Plaintiff is entitled to be paid overtime wages and for each workweek during her

 2018 and 2019 employment with Defendant, RED LAMBDA, INC.

     340.        Defendant, RED LAMBDA, INC. failed to pay Plaintiff her earned wages for many

 weeks in 2018 and 2019 thereby violating the FLSA.

     341.        Defendant, RED LAMBDA, INC. knew that it was not paying required wages to

 Plaintiff as it instructed its staff to alter Plaintiff’s time records regularly.

     342.        At all times material hereto, Defendant, RED LAMBDA, INC. failed to maintain

proper time records as mandated by FLSA regulations.

     343.        Defendant, RED LAMBDA, INC. willfully failed to pay Plaintiff the required

 overtime wages in for one or more weeks of work in 2018 and 2019 thereby violating 29 U.S.C.

 §207.
Case 6:20-cv-00410-WWB-GJK Document 38 Filed 04/15/20 Page 47 of 51 PageID 378



     344.        As a direct and proximate cause of Defendant, RED LAMBDA, Inc.’s deliberate

 failure to pay the required minimum wage, Plaintiff has been damaged in the loss of unpaid

 overtime wages for one or more weeks of work with Defendant, RED LAMBDA, INC. in 2018

 and 2019.

     345.        As a direct and proximate cause of Defendant, RED LAMBDA, INC.'s actions and

 omissions, Plaintiff is entitled to an award of an additional equal amount for liquidated damages

 pursuant to 29 U.S.C. §216(b).

     346.        Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs

  pursuant to 29 U.S.C. §216(b).

         WHEREFORE, Plaintiff, LYNN FRAZEL requests judgment to be entered in her favor

 and against Defendant, RED LAMBDA, INC. for actual unpaid overtime wages, liquidated

 damages, as well as costs and attorney's fees and such other relief deemed proper by this Court.

                            COUNT XXXVIII
    LYNN FRAZEL’s UNPAID WAGES AGAINST DEFENDANTS, YUSEFZADEH AL
                      BARRAK, DUNCAN AND KERR

     347.        Plaintiff realleges and incorporates paragraph 1 through 346 of this Complaint, as

 if fully set forth herein.

     348.        Plaintiff is entitled to be paid weekly wages for worked performed in 2018 and

 2019 during her employment with Defendant, YUSEFZADEH, AL BARRAK, DUNCAN AND

 KERR.

     349.        Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR failed to pay

 Plaintiff her earned wages for each hour she worked in each workweek in 2018 and 2019.

     350.        Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR knew that

 they were not paying required wages to Plaintiff as they or an agent or representative were

 instructed to alter Plaintiffs time records regularly.
Case 6:20-cv-00410-WWB-GJK Document 38 Filed 04/15/20 Page 48 of 51 PageID 379



     351.        At all times material hereto, Defendants, YUSEFZADEH, AL BARRAK,

 DUNCAN AND KERR failed to maintain proper time records as mandated by FLSA regulations.

     352.        Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR willfully

 failed to pay Plaintiff’s wages for one or more weeks of work in 2018 and 2019 in violation of 29

 U.S.C. §206.

     353.        As a direct and proximate cause of Defendants, YUSEFZADEH, AL BARRAK,

 DUNCAN AND KERR 's deliberate failure to pay wages, Plaintiff has been damaged in the loss

 of unpaid wages for one or more weeks of work with Defendants, YUSEFZADEH, AL BARRAK,

 DUNCAN AND KERR.

     354.        As a direct and proximate cause of Defendants, YUSEFZADEH, AL BARRAK,

 DUNCAN AND KERR 's actions and omissions, Plaintiff is entitled to an award of an additional

 equal amount for liquidated damages pursuant to 29 U.S.C. §216(b).

     355.        Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs

 pursuant to 29 U.S.C. §216(b).

     WHEREFORE, Plaintiff, LYNN FRAZEL requests judgment to be entered in her favor and

 against Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR for actual unpaid

 overtime wages, liquidated damages, as well as costs and attorney's fees and such other relief

 deemed proper by this Court.

                              COUNT XXXIX
        LYNN FRAZEL’s UNPAID OVERTIME WAGES AGAINST DEFENDANT,
                YUSEFZADEH, AL BARRAK, DUNCAN AND KERR

     356.        Plaintiff realleges and incorporates paragraph 1 through 355 of her Complaint, as

 if fully set forth herein.
Case 6:20-cv-00410-WWB-GJK Document 38 Filed 04/15/20 Page 49 of 51 PageID 380



    357.        Plaintiff is entitled to be paid overtime wages for each hour worked over 40 in each

 workweek during her employment with Defendants, YUSEFZADEH, AL BARRAK, DUNCAN

 AND KERR.

    358.        Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR failed to pay

 Plaintiff her earned overtime wages for each hour he worked over 40 in each workweek.

    359.        Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR knew that

 they were not paying required overtime wages to Plaintiff as they or an agent or representative of

 YUSEFZADEH, AL BARRAK, DUNCAN AND KERR instructed the staff to alter Plaintiffs time

 records regularly.

    360.        At all times material hereto, Defendants, YUSEFZADEH, AL BARRAK,

 DUNCAN AND KERR failed to maintain proper time records as mandated by FLSA regulations.

    361.        Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR willfully

 failed to pay Plaintiff overtime wages for one or more weeks of work in 2018 and 2019 violation

 of 29 U.S.C. §207.

    362.        As a direct and proximate cause of Defendants, YUSEFZADEH, AL BARRAK,

 DUNCAN AND KERR 's deliberate failure to pay overtime wages, Plaintiff has been damaged in

 the loss of unpaid overtime wages for one or more weeks of work with Defendants,

 YUSEFZADEH, AL BARRAK, DUNCAN AND KERR.

    363.        As a direct and proximate cause of Defendants, YUSEFZADEH, AL BARRAK,

 DUNCAN AND KERR 's actions and omissions, Plaintiff is entitled to an award of an additional

 equal amount for liquidated damages pursuant to 29 U.S.C. §216(b).

    364.        Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs

 pursuant to 29 U.S.C. §216(b).
Case 6:20-cv-00410-WWB-GJK Document 38 Filed 04/15/20 Page 50 of 51 PageID 381



     WHEREFORE, Plaintiff, LYNN FRAZEL requests judgment to be entered in her favor and

 against Defendants, YUSEFZADEH, AL BARRAK, DUNCAN AND KERR for actual unpaid

 overtime wages, liquidated damages, as well as costs and attorney's fees and such other relief

 deemed proper by this Court.

                                 COUNT XL
              UNPAID WAGES AGAINST DEFENDANT, RED LAMBDA, INC.

     365.          Plaintiff realleges and incorporates paragraph 1 through 364 of her Complaint, as

 if fully set forth herein.

     366.          Plaintiff, LYNN FRAZEL was an employee of Defendant, RED LAMBDA, INC.

 in 2018 and 2019.

     367.          Plaintiff was to be paid on an hourly basis salary but was not paid during many

 payrolls.

     368.          Throughout this time, Plaintiff earned wages for which she was not paid in full.

     369.          Plaintiff demanded payment of her earned wages but Defendant, RED LAMBDA,

 INC. has failed to pay her accrued but unpaid wages.

     370.          As a direct and proximate cause of Defendant, RED LAMBDA, INC.'s deliberate

 failure to pay Plaintiff her earned wages, Plaintiff has been damaged in the loss of unpaid wages.

     42. As a direct and proximate cause of Defendant, RED LAMBDA, INC.'s actions and

 omissions, Plaintiff is entitled to an award of costs and reasonable attorney's fees pursuant to Fla.

 Stat., §448.08.

     WHEREFORE, Plaintiff, Plaintiff, LYNN FRAZEL requests judgment to be entered in his

 favor and against Defendant, RED LAMBDA, INC. for unpaid wages, as well as costs and

 reasonable attorney's fees and such other relief deemed proper by this Court.
Case 6:20-cv-00410-WWB-GJK Document 38 Filed 04/15/20 Page 51 of 51 PageID 382



                                  DEMAND FOR JURY TRIAL

        Plaintiff hereby demands trial by jury as to all issues so triable.


                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 15th day of April 2020, the foregoing was electronically
 filed with the Clerk of the Court by using the CM/ECF system, which will send a notice of
 electronic filing to: counsel for Defendants, Peter M. Wendzel, Esquire, JACKSON LEWIS
 P.C.390      North     Orange     Avenue,     Suite   1285,    Orlando,     Florida    32801
 peter.wendzel@jacksonlewis.com, and Counsel for Defendant Bahram Yusefzadeh, Jesse I.
 Unruh, Esquire Spire Law, LLC 12249 Science Drive, Suite 155 Orlando, Florida, 32826,
 jesse@spirelawfirm.com.


                                               /s/ R. SAMUEL DUNAWAY III, ESQUIRE
                                               R. Samuel Dunaway III, Esquire
                                               Florida Bar No.: 0025916
                                               Dunaway Law Firm, P.A.
                                               2457 Silver Star Road
                                               Orlando, FL 32804
                                               Direct:(407)457-5000
                                               Fax:(321) 445-4753
                                               Attorneys for Plaintiff
                                               PRINCIPAL EMAIL ADDRESS:
                                               Sam@dunawaylawfirm.com
